                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:15-CR-2-1H
                               No. 7:18-CV-115-H



SHAWN SCHENCK,                             )
     Petitioner,                           )
                                           )
                                                                 ORDER
         v.                                )
                                           )
UNITED STATES OF AMERICA,                  )
     Respondent.


         This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #402].                    The government

filed     a   motion      to    dismiss,   [DE   #407],     to   which   petitioner

responded, [DE #412].            This matter is ripe for adjudication.

                                     BACKGROUND

         On May 11, 2015, petitioner pled guilty, pursuant to a written

plea agreement to a superseding criminal information, to engaging

in a continuing criminal enterprise, in violation of 21 U.S.C.

§ 848(a), (Count One). 1          On May 11, 2016, petitioner was sentenced

to   a    total    term    of   imprisonment     of   276   months.      Petitioner

appealed, [DE #354 and #357 and #358], and the Fourth Circuit Court

of Appeals dismissed in part and affirmed in part.                       [DE #383].



1 Petitioner filed a motion to withdraw his guilty plea, [DE #347], and a motion

to dismiss the second superseding indictment, [DE #349], which motions were
denied and deemed moot, respectively, at the sentencing hearing. [DE #369 at
3-11, 13].




          Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 1 of 15
Petitioner filed a petition for writ of certiorari which was denied

by the Supreme Court of the United States on June 26, 2017.             [Case

No. 16-9221].

       Petitioner timely filed the instant motion to vacate pursuant

to 28 U.S.C. § 2255 on June 25, 2018, [DE #402], arguing (1)

ineffective assistance of counsel, [DE #402 at 4; #402 at 8; #402-

1 at 2]; (2) involuntary guilty plea, [DE #402-1 at 2]; (3) an

agent gave false testimony during his grand jury testimony, [DE

#402 at 7; DE #402-1 at 2]; and (4) prosecutorial misconduct, [DE

#402 at 5].      Petitioner also requests an evidentiary hearing.        [DE

#402-1 at 7].

                            COURT’S DISCUSSION

  I.     Ineffective Assistance of Counsel

            i.     Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).       First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.           Id. at 687-88.    In making this

determination,      there   is   a   strong    presumption   that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’”            Id. at 689 (quoting Michel v.

                                       2

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 2 of 15
Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).       Second, petitioner “must show that

there   is    a    reasonable   probability      that,    but   for   counsel’s

unprofessional errors, the result of the proceeding would have

been    different.     A   reasonable       probability   is    a   probability

sufficient to undermine confidence in the outcome.”                 Id. at 694.

Further, when challenging a guilty plea, petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”         Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(citations omitted).

             ii.    Analysis

       Petitioner contends counsel rendered ineffective assistance

due to counsel’s (1) withdrawal based upon a conflict of interest,

[DE #402 at 8]; (2) failure to investigate the government’s audio

and video evidence, [DE #402 at 2]; (3) failure to file motions

for “evidentiary hearings,” including failing to mention that the

government’s informant was supplying drugs to individuals indicted

in the case, [DE #402 at 4, #402-1 at 2]; and (4) misadvising

                                        3

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 3 of 15
petitioner resulting in the entry of an involuntary guilty plea,

[DE #412 at 2-3].

                     A. Conflict of Interest

        Petitioner contends that counsel withdrew after petitioner

informed counsel that he wanted a “motion for evidentiary hearing”

to be filed due to receiving additional discovery showing the

confidential informant was providing drugs to petitioner’s co-

conspirators.         [DE    #402    at   8].     Petitioner    contends      counsel

informed petitioner that he would receive forty-five (45) years in

custody    if   he    went   to     trial   due   to   multiple      924(c)   counts.

Petitioner also contends counsel failed to review the government’s

video    claiming     that    petitioner        sold   three   grams    of    heroin.

Petitioner finally contends that counsel, prior to withdrawing,

asked petitioner if he would like to withdraw his guilty plea based

on the fact that the confidential informant had been supplying a

co-defendant with narcotics.              [DE #402-1 at 2].

        Petitioner’s    central      argument     is   that    the   withdrawal    of

counsel “after misleading him into a damning guilty plea but prior

to sentencing simply adds fuel to the fire of his observation that

she turned tail and left without explanation and warning, citing

a ‘conflict,’ in a generic letter to the Court but never explaining

herself in detail to [petitioner].”               [DE #412 at 3].       However, to

the contrary, counsel moved to withdraw on the basis that continued


                                            4

         Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 4 of 15
representation would create a conflict of interest.                    [DE #302].

Additionally, and as discussed more fully herein, the court noted

at   sentencing    that   the   guilty       plea   to   which    petitioner    pled

significantly reduced his sentencing exposure.                   [DE #369 at 4-5].

Petitioner has not presented evidence in support of his argument

that the conflict of interest resulting in counsel’s withdrawal

prejudiced defendant.      This argument is without merit.

                  B. Failure to Investigate and Failure to File Motion
                     for Evidentiary Hearing

      Petitioner contends that counsel did not actually review the

video from the government and failed to ask for it.                   [DE #402 at

4; DE #402-1 at 2-3].       Additionally, petitioner contends counsel

failed to follow-up on the concerns of petitioner regarding text

messages   of    the   confidential      informant,      which     implicated    the

confidential informant in the sale of drugs to a co-defendant of

petitioner.     [DE #402-1 at 3].     Petitioner contends this discovery

was withheld from him until seven months after his guilty plea and

that he was prejudiced by counsel’s failure to convene evidentiary

hearings or act in any other way upon the belatedly disclosed

evidence that called into question the validity of the confidential

informant.      [DE #402-1 at 4; DE #402-2 at 2-4].               Petitioner also

contends counsel “failed to mention that I was incarcerated in

Bledsoe County at the beginning of January 2014 until April 2014



                                         5

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 5 of 15
which would have contradicted the government’s claim that the

investigation started in the beginning of 2014.”         [DE #402 at 4].

     Petitioner was charged in Counts Two and Eight of Indictment

and the Superseding Indictment with two separate offenses in

violation of 18 U.S.C. § 924(c) that also charged aiding and

abetting in violation of 18 U.S.C. § 2.       Therefore, video evidence

of his personal possession was not required to support an aiding

and abetting conviction.      Petitioner has not shown how counsel’s

performance   fell   below   the   standard   of   reasonably   effective

assistance with regard to the existence of text messages showing

that the confidential informant allegedly showed drugs to a co-

defendant.      Additionally,      petitioner’s    criminal   conduct   is

outlined in the offense conduct section of the PSR, occurring in

specific detail in the latter half of 2014, when he was not

incarcerated.   Therefore, petitioner has not shown that counsel’s

assistance    fell   below   the   standard   of   reasonably   effective

assistance, and the court need not reach the prejudice prong.

Strickland, 466 U.S. at 687-91.

                 C. Failure to Advise Reasonably at Entry of Guilty
                    Plea
     Petitioner contends that he “pled guilty because his counsel

misled him into believing his crimes met the high bar set in a

statute designed for criminal kingpins, and because he believed he

had no other choice but to sign given that incorrect assessment.”


                                     6

      Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 6 of 15
[DE    #412     at   3].      Specifically,     petitioner        contends   counsel

misadvised him about video evidence the government had regarding

defendant’s gun possession and about the evidence required to

support the fifth element of the continuing criminal enterprise

charge.       As to prejudice, petitioner contends that but-for the bad

advice of counsel as to the ability of the government to prove the

fifth element of the charge of continuing criminal enterprise, he

would not have pled guilty to the CCE charge.                 [DE #412 at 2].

     i. Video Evidence of Gun Possession

       Petitioner contends counsel told him “that he was on video

holding a firearm and that if he were to proceed to trial, his co-

conspirators would testify that he possessed a firearm, and that

the multiple § 924(c) violations would result in [petitioner]

facing a minimum of forty-five (45) years in prison.”                     [DE #402-

at 5]. Petitioner contends he “learned belatedly, the [g]overnment

never produced video recordings related to any alleged possession

by [petitioner] of firearms in relation to drug trafficking, most

likely       because       such   evidence     did    not   exist     despite    the

representations of [petitioner’s counsel].”                 [DE #402-1 at 4].

       Petitioner’s         argument   fails   because      his    charged   firearm

offenses were based upon a theory of aiding and abetting as

discussed supra.           Therefore, his personal possession of a firearm

is    not     dispositive.        Additionally,      petitioner     has   not   shown

                                          7

            Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 7 of 15
prejudice as his criminal continuing enterprise charge was based

upon his drug trafficking violations pursuant to 21 U.S.C. §§ 841,

843,   and   846,    not   upon   firearm   possession.    Therefore,   this

argument is without merit.

       ii. Evidence to Support the Fifth Element

       The five elements of a conviction under 21 U.S.C. § 848

include

          (1) defendant committed a felony violation of the
          federal drug laws; (2) such violation was part of a
          continuing series of violations of the drug laws; (3)
          the series of violations were undertaken by defendant
          in concert with five or more persons; (4) defendant
          served as an organizer or supervisor, or in another
          management capacity with respect to these other
          persons; and (5) defendant derived substantial income
          or resources from the continuing series of violations.

United States v. Ricks, 882 F.2d 885, 890–91 (4th Cir. 1989)

(citing 21 U.S.C. § 848; United States v. Rhodes, 779 F.2d 1019,

1024 (4th Cir. 1985)).

       While petitioner contends counsel erred in advising him that

the government had sufficient proof to support the fifth element

of the continuing criminal enterprise, that defendant derived

substantial income or resources from the continuing series of

violations, petitioner has not shown that counsel’s performance

fell   below   the    standard     of   reasonably   effective   assistance.

Petitioner specifically contends “the record makes plain that


                                        8

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 8 of 15
[petitioner] had no substantial income or any other material gain

from criminal activities.”       [DE #402-1 at 4].      Petitioner contends

the government “did not present any evidence of substantial wealth

or outward displays of such wealth by petitioner.” Id.             Petitioner

also contends the government “did not present any evidence of

[petitioner]     possessing     or   distributing     large   quantities     of

illegal drugs or large payments to other individuals working for

him as a part of the alleged continuing criminal enterprise.”               Id.

Petitioner adds, “the [g]overnment did not present a scintilla of

evidence of any seizure of large quantities of drugs or cash.”

Id.   Petitioner, in his response to the government, contends “[h]e

did not reside in mansions paid for in narco dollars.              He did not

own high-end cars fitted out with secret traps for transporting

large quantities of illegal drugs.”           [DE #412 at 1].      Petitioner

additionally stated, “[t]here were no yachts, no swimming pools,

no walk-in closets full of expensive suits, no planes for running

dope into the country.”        Id. at 1-2.      Petitioner finally noted,

“his criminal activities, as well as those of his associates, did

not generate a tremendous amount of income.”            Id. at 1. 2

      However, the government contended in its factual basis at

petitioner’s Rule 11 hearing that petitioner’s lack of filing


2 The court notes as to his argument that he was not the large-scale drug dealer

making substantial amounts of money that should be prosecuted as a kingpin,
counsel for petitioner actually filed a sentencing memorandum regarding
continuing criminal enterprise charges and the comparatively lower drug weight
in petitioner’s case to other convictions within the circuit. [DE #294 at 3].

                                       9

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 9 of 15
income taxes in North Carolina and lack of filing income taxes

since 2005 in New Jersey, as well as his lack of any legitimate

income support the fifth element.             [DE #333 at 28 and DE #369 at

8-9]; See United States v. Torres Laranega, 476 F.3d 1148, 1160-

61   (10th       Cir.    2007)   (substantial     income   can    be   proven

circumstantially through lack of legitimate income and assets).

Additionally, the court notes no employment was reported for

petitioner between 2011 and his detention in 2014.           [DE #243 at ¶¶

63, 64].     The government also noted at the hearing on petitioner’s

motion to withdraw his guilty plea that “everyone in this gang who

was selling their drugs reported to [petitioner], and he is the

one who in fact collected the dues for the gang.”           [DE #369 at 9].

     Even if the court were to consider counsel’s performance fell

below a standard of reasonably effective assistance, petitioner

has not shown prejudice.         Under the indictment filed January 7,

2015, petitioner faced a minimum penalty of forty-five years in

custody    for    charges    including    continuing   criminal   enterprise,

violations of 18 U.S.C. § 924(c) and additional drug charges.

Under the superseding indictment filed on April 8, 2015, petitioner

faced the same.         Petitioner pled guilty to a criminal information

on May 11, 2015 to one count of continuing criminal enterprise,

reducing his sentencing exposure to a minimum of twenty years.            As

stated supra, when challenging a guilty plea, petitioner “must

show that there is a reasonable probability that, but for counsel’s

                                         10

      Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 10 of 15
errors, he would not have pleaded guilty and would have insisted

on going to trial.”        Hill, 474 U.S. at 59.             In light of the

significant reduction in sentencing exposure under the criminal

information, petitioner has not shown “that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”               Id.

     Petitioner     has   failed   to    allege     facts   showing   prejudice

regarding counsel’s performance.             Therefore, petitioner’s claim is

without merit.

  II.    Involuntarily Entered Guilty Plea

     Petitioner contends his guilty plea was not made knowingly

and voluntarily as he did not understand that the government could

not support the fifth element of his continuing criminal enterprise

conviction.     [DE #402-1 at 2].             He contends he “ple[d] guilty

voluntarily, yes, but only because he had been misinformed by his

counsel about the level of proof necessary to meet the fifth prong

of the [continuing criminal enterprise] charge.”              [DE #412 at 3].

     Petitioner also argued on appeal that his guilty plea was not

supported by a sufficient factual basis and that the court erred

in denying his motion to withdraw his plea.             [DE #383 at 2].    The

Fourth Circuit evaluated the proceedings pursuant to Fed. R. Crim.

P. 11 and found “the district court properly ensured that Schenck’s

guilty plea was knowing, voluntary, and supported by a sufficient

factual basis.”       [DE #383 at 3].           A petitioner may not use a

                                        11

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 11 of 15
section 2255 motion to attack collaterally a question or issue

already decided on direct appeal.                    See Boeckenhaupt v. United

States,    537    F.2d    1182,    1183    (4th      Cir.    1976)    (prohibiting       a

petitioner       from    raising   issues      in    a    § 2255   motion      that    had

previously been raised on appeal) (citing Herman v. United States,

227 F.2d 332 (4th Cir. 1955)); see also United States v. Linder,

552 F.3d 391, 396 (4th Cir. 2009) (“[Petitioner] may not circumvent

a proper ruling on his Booker challenge on direct appeal by re-

raising    the    same    challenge     in     a    § 2255   motion.”)       (citations

omitted).     Therefore, this argument is without merit.

  III. Perjury Committed           by     Federal        Agent   During      Grand    Jury
       Testimony
      Petitioner contends that a federal agent committed perjury

during    grand    jury    testimony      when      he    stated     under    oath    that

petitioner possessed a firearm that the confidential informant had

in the trunk of his vehicle “while at the staging area with Federal

and Local and Authorities.”           [DE #402 at 7].            Petitioner contends

that this offense was contradicted by the government.                        [DE #402 at

7].   Petitioner also contends the agent committed perjury when he

“stated that there was video/audio of a 3 gram heroin transaction

between [petitioner] and their paid informant.”                    [DE #402-1 at 6].

Petitioner contends that with respect to the alleged heroin sold

on November 24, 2014, the agent committed perjury when he stated

it was field-tested positive for heroin, as it was later determined


                                          12

         Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 12 of 15
to be methamphetamine.       [DE #402-1 at 6].            Petitioner contends he

was indicted based upon perjured testimony.

     Without making a finding on petitioner’s accusations against

the federal agent, petitioner entered a guilty plea not to the

complaint,     indictment,       superseding        indictment,         or     second

superseding indictment, but rather to a criminal information. This

court found upon consideration of petitioner’s motion to dismiss

the second superseding indictment, that the motion was moot in

light of his plea to a criminal information.                 Petitioner’s third

claim fails to the extent that he pled guilty pursuant to a

criminal information.

  IV.    Prosecutorial Misconduct

     Petitioner       contends    the     government        falsified        evidence

claiming that he was on video with a firearm and then contradicted

their own false claim at the arraignment when counsel for the

government    stated     petitioner’s        co-defendants      “have    said        Mr.

Schenck never actually held a gun himself.”                [DE #402 at 5].           The

court notes counsel for the government at petitioner’s Rule 11

hearing stated that petitioner “himself never actually possessed

a firearm,” [DE #333 at 29], and notes the aiding and abetting

discussion herein.         Additionally, and similar to his argument

discussed    supra,      petitioner     claims      the    government        withheld

evidence    that   its    informant     was   the   one     providing        drugs    to

individuals named in the indictment until almost seven months after

                                        13

        Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 13 of 15
all individuals pled guilty.            [DE #402 at 5].          Finally, petitioner

argues he was not a kingpin of the sort that should be charged

with a continuing criminal enterprise.

     Petitioner      has   presented         no     evidence    in    support     of    his

allegations      that   the    government          falsified     evidence;       withheld

evidence; or otherwise committed misconduct in its prosecution of

petitioner.      Therefore, this claim is without merit.

                                      CONCLUSION

     For    the    foregoing         reasons,       the     government’s       motion   to

dismiss, [DE #407], is hereby GRANTED, and petitioner’s motion to

vacate,    [DE    #402],      is    hereby        DISMISSED.      The    court     denies

petitioner’s request for an evidentiary hearing as “the motion and

the files and records of the case conclusively show that the

prisoner is entitled to no relief.”                    28 U.S.C. § 2255(b).             The

clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                           28

U.S.C. § 2253(c)(2).               A petitioner satisfies this standard by

demonstrating      that    reasonable             jurists     would     find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).             A reasonable jurist would not find

                                             14

      Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 14 of 15
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 15th day of July 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                    15

      Case 7:15-cr-00002-H Document 423 Filed 07/16/20 Page 15 of 15
